Title: To James Madison from George Graham, 26 August 1815
From: Graham, George
To: Madison, James


                    
                        
                            Dear Sir
                        
                        August 26th. [1815]
                    
                    I hasten to forward you an extract of a Letter from Mr. Dallas to Mr. Monroe, & which he enclosed to me. “The Benjamin Franklin brings English papers in which an American Commercial Treaty, is admitted in parliament to have been signed. Messrs. Gallatin & Clay are in Liverpool on their way hither.” Yours very sincere[l]y
                    
                        
                            Geo: Graham
                        
                    
                